Citation Nr: 1212546	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder osteoarthritis.

2.  Entitlement to service connection for cervical radiculopathy.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for depressive disorder.

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for hyperlipidemia.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to May 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  Additional VA treatment records were obtained after the hearing and the Veteran waived initial RO consideration of these records.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for bilateral shoulder osteoarthritis, cervical radiculopathy, coronary artery disease, depressive disorder, eczema, hypertension, and diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
FINDING OF FACT

A laboratory finding of hyperlipidemia, in itself, is not a disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for hyperlipidemia is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, and hearing testimony.  The Board acknowledges that it is remanding the Veteran's other claims in part to obtain private, VA, and Social Security Administration records.  The Veteran is not prejudiced by the Board not remanding the claim of service connection for hyperlipidemia for such records, because these records would not provide relevant information in support of his claim.  As will be explained below, the claim is being denied because hyperlipidemia is a laboratory finding and not a disability that is entitled to compensation; findings in the records requested in the remand below would not change this fact. 

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for hyperlipidemia.  The Board, however, finds that no such examination is required in this case.  Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  As hyperlipidemia is a laboratory finding and not a disability entitled to compensation, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
	
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. at 484-86; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id. at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

VA treatment records show findings of hyperlipidemia.  However, the Veteran's hyperlipidemia is not a disability per se, for which VA compensation may be awarded (see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992)), but rather a laboratory-confirmed clinical finding of abnormal blood chemistry characterized by elevated cholesterol with no diagnosis of an underlying chronic condition.  See Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).  Although hyperlipidemia may be considered a risk factor in the development of certain diseases, it is not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Furthermore, the term "disability" refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of record suggesting that hyperlipidemia causes the Veteran any impairment of earning capacity.  Although elevated cholesterol (hyperlipidemia) may be a risk factor for disability or evidence of an underlying disability, it is not itself a disability for VA purposes.  

Accordingly, because hyperlipidemia is not a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim of service connection for hyperlipidemia, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for hyperlipidemia is denied.


REMAND

Although further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  Specifically, there appear to be outstanding Social Security Administration (SSA), VA, and private treatment records, and VA examinations are required for several of the claims.  

The Veteran testified that he receives disability benefits from SSA.  Board Hearing Tr. at 13-14.  He reported that he was receiving benefits as a result of diabetes, heart trouble, shoulder and hand disabilities, and possibly other disabilities.  Id.  The documents pertaining to his application for SSA disability benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claims therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

The Veteran also testified that he received treatment for the claimed disabilities at the VA Medical Center in Dayton, Ohio.  Board Hearing Tr. at 4.  Records from this facility are not in the Veteran's paper claims file or Virtual VA file.  These records should be obtained and associated with the Veteran's file, as should ongoing VA medical records.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
The Veteran further testified that he was currently receiving treatment from Kortnie Karp in Grant, Michigan.  Board Hearing Tr. at 13.  He was unsure of the spelling of the name.  The Board notes that there is a Certified Physician's Assistant (PAC) by the name of Kortnie Karp practicing in Grant, Michigan.  He also testified that a doctor told him that his current disabilities could be related to a spider bite during service.  Board Hearing Tr. at 5, 9.  It is unclear if this was a VA or private physician.  The Veteran should be asked to provide authorization for VA to obtain any outstanding, relevant treatment records from private providers, to include Kortnie Karp, PAC.  Any identified records should be requested using usual procedures and the Veteran should be properly notified if any identified records cannot be obtained.

The Veteran alleges that the claimed disabilities of bilateral shoulder arthritis, cervical radiculopathy, coronary artery disease, eczema, hypertension, and diabetes mellitus are related to a spider bite that occurred in service.  A January 1976 report of physical examination shows the Veteran reported being bitten by a spider in September 1975.  As noted above, at the October 2010 hearing, the Veteran testified that a physician once told him that his disabilities could be related to the in-service spider bite.  Board Hearing Tr. at 5, 9.  As noted above, governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the evidence shows the Veteran was bitten by a spider during service and he has indicated that a doctor told him that the spider bite could have caused some of his current disabilities.  Although a lay person's account of what a physician purportedly said is too attenuated to constitute competent medical evidence, the "indicates an association" prong does not require competent evidence, it merely requires evidence.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  Since the evidence of record is insufficient to make a decision on the claim, an examination is warranted. 

In addition to the above, the Board notes that hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Service treatment records reveal that in June 1976 the Veteran had an elevated blood pressure reading of 130/92, and current VA treatment records reflect that one of the Veteran's active medical problems is hypertension.  A medical opinion should be obtained as to any relationship between the elevated blood pressure reading during service and current hypertension.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The Board notes that the development requested above may produce evidence that requires VA to undertake even more development.  For example, medical records may indicate that a VA examination and opinion are required for the claim for entitlement to service connection for depressive disorder.  The AOJ should undertake any other development deemed necessary after the above development is completed.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records, to specifically include treatment records from Kortnie Karp, PAC, and treatment records from the doctor who told him that some of his current disabilities could be related to a spider bite during service (if this is a private practitioner).  After securing the necessary authorization, the AOJ should request these records.  

2.  Obtain relevant treatment records from the VA Medical Center in Dayton, Ohio dating since May 1977, the VA Medical Center in Ann Arbor, Michigan dating since January 2010, and the VA Medical Center in Battle Creek, Michigan dating since October 2010.  

3.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

4.  If any records requested in items 1 through 3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After the above has been completed to the extent possible, schedule the Veteran for a VA hypertension examination to determine the nature of his hypertension, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension arose during service or is otherwise related to service, to include the elevated blood pressure reading recorded in June 1976 and the spider bite that is noted to have occurred in September 1975.  

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Schedule the Veteran for a VA examination or examinations to determine the nature of his bilateral shoulder osteoarthritis, cervical radiculopathy, coronary artery disease, eczema, and diabetes mellitus, and to obtain an opinion as to whether any of these disabilities is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral shoulder osteoarthritis, cervical radiculopathy, coronary artery disease, eczema, and diabetes mellitus arose during service or is otherwise related to service, to include to a spider bite that is noted to have occurred in September 1975.  

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Undertake any additional development deemed necessary after the above development.  For example, if medical records indicate depression continuing from service to the present, consideration should be given to providing the Veteran with a VA examination to determine if he has a mental disorder related to service. 

8.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2011).




_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


